         Case 3:18-cv-02070-KAD Document 27 Filed 02/06/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

KEVIN OLLIE

               Plaintiff

V.                                                 CASE NO. 3:18-cv-2070-KAD

UNIVERSITY OF CONNECTICUT

               Defendant.

                                       JUDGMENT
       This action came on for consideration of the defendant’s motion to dismiss

[doc. # 18] before the Honorable Kari A. Dooley, United States District Judge. The

Court has considered the full record of the case including applicable principles of law.

On February 4, 2019, the Court entered an order granting defendant’s motion to

dismiss. It is therefore;

       ORDERED, ADJUDGED and DECREED that judgment shall enter in favor of

the defendant, University of Connecticut and the case is closed.

        Dated at Bridgeport, Connecticut, this 6th day of February 2019.


                                                        ROBIN D. TABORA, Clerk
                                                        By: /s/ Kristen Gould
                                                           Kristen Gould
                                                            Deputy Clerk




EOD:2/06/19
